DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al (US PGPub 2020/0116994 A1).
With regard to claim 1: Gu discloses in Figure 4 a camera module 200 comprising: a first lens barrel configured to receive one or more lens groups and a second lens barrel coupled to the first lens barrel and configured to support a front lens disposed on an object side of the one or more lens groups.  This configuration is best seen in Figure 4 where the (unlabeled) lenses are supported within lens barrel 230, which is shown as being formed of a rear barrel portion shown supporting a plurality of lenses and a front barrel portion shown supporting a single lens, which presumably is the “cover lens” discussed in ¶0057.  These two portions are unlabeled but can be distinguished by the shading used in Figure 4, the rear lens barrel is shaded using diagonal lines which are in the same direction as the diagonal lines used to shade element 210 (right to left diagonal lines) and the front lens barrel is shaded using diagonal lines in the opposite direction (right to left diagonal lines, which are also spaced more than the lines used for the rear barrel). Gu further discloses an energy generating unit 150 which is drawn in Figure 4 as being configured to contact the second lens barrel to supply energy to the second lens barrel (see ¶0058).  Gu finally discloses the inclusion of a barrel holder (upper housing 220 which is coupled to the first barrel (see ¶0054) and which is configured to accommodate the energy generating unit (an annular step is formed in the barrel holder, as can be best seen in Figure 5, discussed in ¶0063).
With regard to claim 5: Gu discloses the inclusion of a housing 220 which is coupled to the barrel holder 210b. 
With regard to claim 8: In Figure 4 of Gu a gap maintaining member can be seen between the front lens and the second lens.  The member is shaded with tightly spaced left to right diagonal lines.

With regard to claim 17: Gu discloses in Figure 4 a camera module 200 comprising: an energy generating unit 150; a front lens disposed on an optical axis (a plurality of lenses are shown in Figure 4, with one lens being at the front of the camera, presumably the “cover lens” discussed in ¶0057), and a heat transfer member.  The heat transfer member is the frontmost portion of lens barrel 230, which is divided into a rear lens barrel which is shaded using diagonal lines which are in the same direction as the diagonal lines used to shade element 210 (right to left diagonal lines) and the front lens barrel which is shaded using diagonal lines in the opposite direction (right to left diagonal lines, which are also spaced more than the lines used for the rear barrel). The description of the operation of Gu in ¶0058 indicates that heat is transferred through the heat transfer member to supply thermal energy to the lens, as the device is disclosed as heating the lens sufficiently to remove moisture and front on the lens and as drawn the heat must pass through the lens barrel to reach the front lens.
With regard to claim 18: As drawn in Figure 4 the front lens of Gu appears to be a lens having some amount of refractive power, as the two surfaces of the lens are drawn having distinctly different curvatures.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Hasegawa et al (US PGPub 2019/0094484 A1).
With regard to claims 2-3: Gu does not disclose the relative thermal conductivities of the materials used to formed the elements in the camera, and thus does not teach that the second lens barrel is formed of a material having a thermal conductivity higher than a thermal conductivity of the first lens barrel (in claim 2) or the barrel holder (in claim 3).  
Hasegawa teaches an arrangement for regulating the temperature of a lens using a heater in thermal contact with the lens (with heat being transferred to the lens though a holder cap 20 placed over the lens to retain the lens in position).  Hasegawa teaches that it is desirable to form other structures which contact the lens out of a material which has a thermal conductivity lower than the thermal conductivity of the lens holding member in order to suppress heat flow into other elements of the camera.  Hasegawa indicates that using this arrangement of materials allows for the temperature of the lens to be more easily adjusted (see ¶0049).
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the camera of Gu to use lower thermal conductivity materials for the first lens barrel and the barrel holder in order to suppress heat flow away from the exposed lens and cap member of Gu.  This configuration would be expected to result in Gu being better able to heat the portions of the camera which are exposed to the elements and which would be expected to accumulate the ice which Gu is directed towards removing (see ¶0013 and ¶0058 of Gu).

With regard to claim 19: Gu discloses the inclusion of a first lens barrel disposed towards an image side of the front lens, which is configured to accommodate one or more lens groups along the optical axis (the rear portion of element 230, which can be seen in Figure 4 as supporting 5 lenses or lens groups).Gu does not disclose the relative thermal conductivities of the materials used to formed the elements in the camera, and thus does not teach that the heat transfer member is formed of a material having a thermal conductivity higher than a thermal conductivity of the first lens barrel.  
Hasegawa teaches an arrangement for regulating the temperature of a lens using a heater in thermal contact with the lens (with heat being transferred to the lens though a holder cap 20 placed over the lens to retain the lens in position).  Hasegawa teaches that it is desirable to form other structures which contact the lens out of a material which has a thermal conductivity lower than the thermal conductivity of the lens holding member in order to suppress heat flow into other elements of the camera.  Hasegawa indicates that using this arrangement of materials allows for the temperature of the lens to be more easily adjusted (see ¶0049).
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the camera of Gu to use lower thermal conductivity material for the first lens barrel in order to suppress heat flow away from the exposed lens and cap member of Gu.  This configuration would be expected to result in Gu being better able to heat the portions of the camera which are exposed to the elements and which would be expected to accumulate the ice which Gu is directed towards removing (see ¶0013 and ¶0058 of Gu).
With regard to claim 20: In Gu the heat transfer member is formed as a second lens barrel coupled to the first lens barrel and configured to support the front lens of the camera. 
With regard to claim 21: Gu discloses that the camera includes a barrel holder which accommodates the first lens holder (housing element 210).  Gu does not disclose that the second lens barrel is formed of a material having a thermal conductivity higher than that of the barrel holder.  It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the camera of Gu to use a higher thermal conductivity material for the second lens barrel in order to direction heat flow towards the exposed lens and cap member of Gu and enable easier adjustment of the lens temperature as taught by Hasegawa ¶0049.

 Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Takekuma et al (US Patent 6,507,700 B1).
With regard to claim 4: Gu does not disclose the inclusion of sealing members, and thus does not disclose the presence of an airtight member between the first lens barrel and the second lens barrel.
It is however known to provide seals between lens elements (and housing elements) in vehicle cameras such as the one disclosed in Gu.  Takekuma discloses the manner in which such seals may be formed, using resilient o-rings or gaskets which are compressed to form a sealed housing for the camera. Such a configuration prevents moisture from entering the camera housing and damaging the electronics or optics within. See 1 lines 12-18 describing the need for sealed cameras, and column 5 lines 29-44 describing the formation of watertight and airtight seals between elements to form such a camera.
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the camera of Gu to include an airtight and watertight sealing member between the first lens barrel and the second lens barrel in order to prevent moisture intrusion. 
With regard to claim 22: Gu does not disclose the inclusion of sealing members, and thus does not disclose the presence of a sealing structure between the heat transfer member and the front lens.
It is however known to provide seals between lens elements (and housing elements) in vehicle cameras such as the one disclosed in Gu.  Takekuma discloses the manner in which such seals may be formed, using resilient o-rings or gaskets which are compressed to form a sealed housing for the camera. Such a configuration prevents moisture from entering the camera housing and damaging the electronics or optics within. See 1 lines 12-18 describing the need for sealed cameras, and column 5 lines 29-44 describing the formation of watertight and airtight seals between elements to form such a camera.
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the camera of Gu to include an airtight and watertight sealing member between the heat transfer member and the lens in order to prevent moisture intrusion. 



Claims 9, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Chen et al (CN 208351223 U, English machine translation attached) and Ruthenberg (US PGPub 2012/0262568 A1).
With regard to claim 9: Gu discloses in Figure 4 a camera module 200 comprising: a first lens barrel configured to receive one or more lens groups and a second lens barrel coupled to the first lens barrel and configured to support a front lens disposed on an object side of the one or more lens groups.  This configuration is best seen in Figure 4 where the (unlabeled) lenses are supported within lens barrel 230, which is shown as being formed of a rear barrel portion shown supporting a plurality of lenses and a front barrel portion shown supporting a single lens, which presumably is the “cover lens” discussed in ¶0057.  These two portions are unlabeled but can be distinguished by the shading used in Figure 4, the rear lens barrel is shaded using diagonal lines which are in the same direction as the diagonal lines used to shade element 210 (right to left diagonal lines) and the front lens barrel is shaded using diagonal lines in the opposite direction (right to left diagonal lines, which are also spaced more than the lines used for the rear barrel). Gu further discloses an energy generating unit 150 which is drawn in Figure 4 as being configured to contact the second lens barrel to supply energy to the second lens barrel (see ¶0058).  Gu finally discloses the inclusion of a barrel holder (upper housing 220 which is coupled to the first barrel (see ¶0054) and which is configured to accommodate the energy generating unit (an annular step is formed in the barrel holder, as can be best seen in Figure 5, discussed in ¶0063).
In Gu the second lens barrel is shown as supporting an optical element, not a protective glass as claimed. 
It is however known in the art to provide cameras which are exposed to potentially harsh environments with a replaceable protective glass element, as such elements are simple to maintain and less troublesome to replace than an optical element such as a lens.  See the abstract of Chen and ¶0008-0009 of Ruthenberg.
It would have been obvious to a person having ordinary skill in the art before the time of filing the have configured the camera of Gu to have a removable protective glass as in Chen and Ruthenberg in order to allow for easy replacement of the exposed element if the element is damaged by the environment. 

With regard to claim 12: Ruthenberg teaches the inclusion of a cover member 7 which presses an edge of the protective glass and is attached to the endmost portion of the camera (5, see Figure 2 ¶0027 and ¶0008.  Ruthenberg indicates that this configuration allows for easier replacement of the protective glass.
A person having ordinary skill in the art before the time of filing would have found it obvious to configure the protective glass of the combination to be held in place by a cover member which presses on the edge of the protective glass in order to allow for the protective glass to be easily exchanged.

With regard to claim 14: The energy generating unit of Gu is disclosed as being formed to have a heating member 154 which has electrode parts 153 positioned on both sides thereof, see ¶0070, with Figure 10 best showing how the electrode parts 153 (of which there are two) are at opposite sides of the resistive heating part 154.

With regard to claim 15: Gu discloses the inclusion of a first substrate 270 coupled to the barrel holder and provided with an image sensor 271 mounted thereon.

With regard to claim 16: Gu discloses the inclusion of a second substrate which is electrically connected to the energy generating unit and disposed at a distance to from the first substrate.  This second substrate can be best seen in Figure 4 and is the substrate to which connector 280 is attached.  Since connector 280 is disclosed as the means through which electrical power is supplied to the camera (see ¶0056), the second substrate must be electrically connected to the energy generating unit (as the energy generating unit requires power to function).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gu, Chen, and Ruthenberg in further view of Hasegawa.
With regard to claim 10: Gu does not disclose the relative thermal conductivities of the materials used to formed the elements in the camera, and thus does not teach that the second lens barrel is formed of a material having a thermal conductivity higher than a thermal conductivity of the first lens barrel.  
Hasegawa teaches an arrangement for regulating the temperature of a lens using a heater in thermal contact with the lens (with heat being transferred to the lens though a holder cap 20 placed over the lens to retain the lens in position).  Hasegawa teaches that it is desirable to form other structures which contact the lens out of a material which has a thermal conductivity lower than the thermal conductivity of the lens holding member in order to suppress heat flow into other elements of the camera.  Hasegawa indicates that using this arrangement of materials allows for the temperature of the lens to be more easily adjusted (see ¶0049).
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the camera of Gu to use a material having lower thermal conductivity for the first lens barrel in order to suppress heat flow away from the exposed lens and cap member of Gu.  This configuration would be expected to result in Gu being better able to heat the portions of the camera which are exposed to the elements and which would be expected to accumulate the ice which Gu is directed towards removing (see ¶0013 and ¶0058).

 Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gu, Chen, and Ruthenberg in further view of Takekuma.
With regard to claim 11: Gu does not disclose the inclusion of sealing members, and thus does not disclose the presence of an airtight member between the first lens barrel and the second lens barrel.
It is however known to provide seals between lens elements (and housing elements) in vehicle cameras such as the one disclosed in Gu.  Takekuma discloses the manner in which such seals may be formed, using resilient o-rings or gaskets which are compressed to form a sealed housing for the camera. Such a configuration prevents moisture from entering the camera housing and damaging the electronics or optics within. See 1 lines 12-18 describing the need for sealed cameras, and column 5 lines 29-44 describing the formation of watertight and airtight seals between elements to form such a camera.
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the camera of Gu to include an airtight and watertight sealing member between the first lens barrel and the second lens barrel in order to prevent moisture intrusion. 

With regard to claim 13: Gu does not disclose the inclusion of sealing members, and thus does not disclose the presence of an airtight member between the cover member and the barrel holder.
It is however known to provide seals between lens elements (and housing elements) in vehicle cameras such as the one disclosed in Gu.  Takekuma discloses the manner in which such seals may be formed, using resilient o-rings or gaskets which are compressed to form a sealed housing for the camera. Such a configuration prevents moisture from entering the camera housing and damaging the electronics or optics within. See 1 lines 12-18 describing the need for sealed cameras, and column 5 lines 29-44 describing the formation of watertight and airtight seals between elements to form such a camera.
In the combination of Gu, Chen, and Ruthenberg a person having ordinary skill in the art before the time of filing would have found it obvious to have at least part of the cover member extend into contact with the barrel holder in order to secure the cover member to the body of the camera as discussed by ¶0027 of Ruthenberg, and said person would have further found obvious to have configured the camera of the combination to include an airtight and watertight sealing member between the cover member and the barrel holder in order to prevent moisture intrusion into the camera module. 

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claims 6-7: The prior art, alone or in combination, does not disclose nor indicates that a person having ordinary skill in the art before the time of filing would have found obvious the claimed combination of limitations in a camera module.  While Gu does appear to include what could be considered to be a cover member which contacts the edge of the front lens, the interpretation of Gu relied upon to reject claims 1 and 5 requires that this cover member be instead considered to be the claimed “second lens barrel”.  The claim as written requires that the cover member be separate from the cover member while also contacting the lens edge, and thus requires two distinct elements.  Additionally by requiring that the cover member “press” the edge of the front lens, the claim prevents the application of references which teach including cover elements which merely protect but do not act to restrain any part of the optical system.  Examples of such covers are element 124 of Jian et al (CN 110244502 A) and element 140 of Chae et al (US Patent 9,961,722 B2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chien (US Patent 11,116,047 B2); Nagata et al (US Patent 11,082,640 B2); Uetsuji et al (US Patent 10,863,061 B2); Fujii (US Patent 10,244,932 B2); and Gustafson et al (US Patent 9,386,239 B2) each disclose directing heat from a heating element to a lens to be heated via heat conduction through lens supporting elements of a camera. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/           Examiner, Art Unit 2852